UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6400



URISHIMAN HALL,

                                           Petitioner - Appellant,

          versus


PAGE TRUE, Warden,

                                            Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-04-1461)


Submitted:   May 19, 2005                   Decided:   May 26, 2005


Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Urishiman Hall, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Urishiman Hall seeks to appeal the district court’s order

dismissing his 28 U.S.C. § 2254 (2000) as untimely.                   An appeal may

not be taken from the final order in a habeas corpus proceeding

unless    a    circuit    justice    or    judge    issues    a     certificate     of

appealability.       28 U.S.C. § 2253(c)(1) (2000).               A certificate of

appealability will not issue for claims addressed by a district

court    absent     “a    substantial       showing   of      the    denial    of     a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2000).          A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.        See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).              We have independently reviewed

the record and conclude that Hall has not made the requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal    contentions      are   adequately     presented      in    the

materials      before    the    court     and   argument     would    not    aid    the

decisional process.



                                                                            DISMISSED




                                        - 2 -